      CASE 0:18-cv-02631-JRT-KMM Document 23 Filed 06/08/20 Page 1 of 11



                           UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA

 DARNELL MCDANIELS,
                                                    Civil No. 18-2631 (JRT/KMM)
                               Petitioner,

 v.                                           MEMORANDUM OPINION AND ORDER
                                                  ADOPTING REPORT AND
 KATHY HALVORSON, Warden, MCF-                      RECOMMENDATION
 Faribault

                              Respondent.



       Darnell McDaniels, OID #210075, MCF-Faribault, 1101 Linden Lane,
       Faribault, MN 55021, pro se Petitioner.

       Jennifer D. Plante, Assistant County Attorney, OLMSTED COUNTY
       ATTORNEY’S OFFICE, 151 Fourth Street Southeast, Rochester, MN 55981,
       for Respondent.

       Petitioner Darnell McDaniels is serving a 158-month sentence after being

convicted of third-degree murder in Minnesota State Court. McDaniels seeks a Writ of

Habeas Corpus under 28 U.S.C. § 2254, arguing that the trial court erred in admitting a

hearsay statement and his prior drug convictions into the record.

       Because the hearsay statement was not testimonial, its admission does not violate

the Confrontation Clause. Furthermore, even if McDaniels’s arguments about his prior

drug convictions were not barred for lack of exhaustion, the Court would find that the

admission of these convictions was not unfairly prejudicial. Accordingly, the Court will

                                               1
     CASE 0:18-cv-02631-JRT-KMM Document 23 Filed 06/08/20 Page 2 of 11



overrule McDaniels’s Objections, adopt the Report and Recommendation (“R&R”) issued

by the Magistrate Judge, and deny McDaniels’s Petition.


                                          BACKGROUND

       McDaniels is currently serving a 158-month sentence for third-degree murder

pursuant to Minn. Stat. § 609.195(b). The facts and procedural history surrounding his

conviction are briefly restated here. 1

       McDaniels was convicted of murder for the death of “D.K.” State v. McDaniels, No.

A17-1350, 2018 WL 2407209, at *1 (Minn. Ct. App. May 29, 2018). D.K. lived at a group

residential home for adult men with chemical dependency or mental issues. Id. D.K. had

a roommate, D.M., who knew that D.K. was a recovering heroin addict, but had never

seen D.K. “use any controlled substances other than alcohol and prescription drugs.” Id.

       On January 22, 2015, D.M. was smoking a cigarette outside when McDaniels pulled

up in a van outside the house and asked for D.K. Id. McDaniels went inside the house,

following by D.M. Id. D.K. introduced McDaniels as “Big.” Id. D.M. sat down to watch

television, then went to use the restroom, leaving D.K. and McDaniels alone for about a

minute. Id. McDaniels left soon after. Id. The entire exchange was about four minutes.

Id. D.M. observed D.K. acting strangely, describing him as “really aggressive, really loud,”

“amped,” and “crazy.” Id. D.M. asked D.K. if he was okay. Id. D.K. replied that “he felt


       1A more complete recitation of the case and basis for his claims can be found in the Court
of Appeals Opinion upholding his conviction. See State v. McDaniels, No. A17-1350, 2018 WL
2407209, at *1 (Minn. Ct. App. May 29, 2018).
                                                   2
     CASE 0:18-cv-02631-JRT-KMM Document 23 Filed 06/08/20 Page 3 of 11



really good, that he had just met with his drug dealer in their room, and that he had done

heroin.” Id. Soon after, D.K. went to lie down, and D.M. believed he had fallen asleep.

However, after about 45 minutes, D.M. noticed D.K. appeared blue in the face and despite

emergency intervention, D.K. was pronounced dead. Id. at *2.

       The police found a spoon with a small piece of cotton, a tan powdery substance,

and a used hypodermic needle at the scene. Id. The powder tested positive for heroin.

Id. The forensic pathologist concluded D.K.’s death was accidental, caused by “acute

heroin and ethanol intoxication.” Id. A police investigator interviewed McDaniels in April

2015, and he admitted to selling heroin to D.K. in the past. Id.

       In March 2016, McDaniels was convicted of third-degree murder after a three-day

bench trial. Id. McDaniels brought a direct appeal on four grounds: (1) sufficiency of the

evidence regarding causation; (2) the admission of D.K.’s statement to D.M. under the

residual hearsay exception; (3) the admission of Mr. McDaniels’s statement to a law

enforcement officer about engaging in the sale of heroin; and (4) the admission of law

enforcement testimony about Mr. McDaniels’s prior convictions for engaging in the sale

of heroin. Id. at *3-4, 6. The Minnesota Court of Appeals upheld his conviction. Id. at *8.

       McDaniels petitioned the Minnesota Supreme Court for review on more limited

grounds: the admission of D.K.’s statement under the residual hearsay exception and a

new issue regarding pro se briefing that had arisen at the appeals stage. (Answer ¶ 41,




                                                3
     CASE 0:18-cv-02631-JRT-KMM Document 23 Filed 06/08/20 Page 4 of 11



Ex. 7, Nov. 1, 2018, Docket No. 9.) The Minnesota Supreme Court denied McDaniels’s

petition, and judgment was entered on August 21, 2018. (Id. at Ex. 8.)

       In September 2018 McDaniels filed a Petition for Writ of Habeas Corpus under 28

U.S.C. § 2254. (Oct. 17, 2018, Docket No. 1.) United States Magistrate Judge Katherine

Menendez reviewed the petition and issued a Report and Recommendation (“R&R”),

recommending that the Court deny McDaniels’s Petition. (R&R at 8, Oct. 17, 2019, Docket

No. 19.) McDaniels filed Objections to the R&R on Nov. 4, 2019. (Obj. to R. & R., Nov. 4,

2019, Docket No. 20.) The Government filed a Response to Petitioner’s Objection to the

R&R on November 15, 2019. (Resp. to Obj to R. & R., Nov. 15, 2019, Docket No. 21.)


                                       DISCUSSION


I.     STANDARD OF REVIEW

       Upon the filing of an R&R by a magistrate judge, “a party may serve and file specific

written objections to the proposed findings and recommendations.” Fed. R. Civ. P.

72(b)(2); accord D. Minn. LR 72.2(b)(1). “The district judge must determine de novo any

part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.

Civ. P. 72(b)(3); accord D. Minn. LR 72.2(b)(3). “The district judge may accept, reject, or

modify the recommended disposition; receive further evidence; or return the matter to

the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3); accord D. Minn. LR

72.2(b)(3).



                                                4
      CASE 0:18-cv-02631-JRT-KMM Document 23 Filed 06/08/20 Page 5 of 11



       McDaniels objects to the R&R’s recommendation that his Petition be denied and

dismissed. 2 The Court will review the related findings de novo.


II.    MCDANIELS’S OBJECTIONS

       McDaniels raises several objections to the R&R – that his claims are not barred,

that admission of certain testimony violated the Confrontation Clause, and that admission

of prior drug convictions violated the Due Process Clause. The Court will consider each

objection in turn.

       A. Exhaustion

       First, McDaniels argues that the Magistrate Judge erred in finding that he had not

properly exhausted some of his claims at the state level.

       A petition for writ of habeas corpus “requires a state prisoner to exhaust state

remedies before filing a habeas petition in federal court.” Woodford v. Ngo, 548 U.S. 81,

92 (2006) (citing 28 U.S.C. §2254(b)(1)(A)). Petitioners must go through “one ‘complete

round of the State’s established appellate review process.’” Id. (quoting O'Sullivan v.


       2 The government argues that McDaniels’s Objections are untimely and that the Court
need not consider them. D. Minn. LR 72.2(b)(1); Thompson v. Nix, 897 F.2d 356, 357–58 (8th Cir.
1990). The Magistrate Judge issued the R&R on October 17, 2019. The government argues that
“[t]he Court served Petitioner on October 17, 2019” and that as a result his November 4, 2019
Objections were filed four days late.
        However, the government provides no basis for its assertion that McDaniels was served
on October 17, 2019. McDaniels is incarcerated and brought this Petition pro se, so it is probable
that he was served by mail, not by ECF. Furthermore, prison mail service can cause additional
delay. Without more from the government, the Court will assume for the purposes of the Order
that McDaniels’s Objections were timely.



                                                    5
     CASE 0:18-cv-02631-JRT-KMM Document 23 Filed 06/08/20 Page 6 of 11



Boerckel, 526 U.S. 838, 845 (1999)). In states like Minnesota, petitioners must go through

the two-tier appellate process, even when the top-state court operates a discretionary

review system. See O'Sullivan v. Boerckel, 526 U.S. 838, 848 (1999). If a petitioner fails

to exhaust the state remedies on a claim and the filing time passes, the federal habeas

claim procedurally defaults. Id.

       McDaniels raised four grounds for relief on his appeal to the Minnesota Court of

Appeals, but only one – Ground Two – in his Petition for Review at the Minnesota

Supreme Court. McDaniels does not dispute that Grounds One and Three are defaulted,

but argues that Ground Four (prior heroin convictions) should be included in Ground Two

(residual hearsay) because they encompass similar due process issues. Although the

issues are not unrelated, such a linkage is not sufficient for the Court to overlook clear

law regarding exhaustion.

       Furthermore, even if his claim were not barred, the Court would decline to find for

McDaniels. McDaniels objects to the admission of his prior convictions for drug sales

because it caused prejudice. Under Min. R. Evid. 404, prior crimes may be admitted if,

“(a) the proffered evidence is relevant to an identified material issue other than conduct

conforming with a character trait; (b) the other crime, wrong, or act and the participation

in it by a relevant person are proven by clear and convincing evidence; and (c) the

probative value of the evidence is not outweighed by its potential for unfair prejudice to

the defendant.” Minn. R. Evid. 404(b)(2).


                                                6
     CASE 0:18-cv-02631-JRT-KMM Document 23 Filed 06/08/20 Page 7 of 11



      Here, the probative value of McDaniels’s prior convictions is not outweighed by

the potential for unfair prejudice.     Furthermore, any prejudice from these prior

convictions was particularly limited given McDaniels’s own admissions that he previously

sold heroin, including to D.K. Accordingly, because McDaniels’s argument is barred and

would also be unsuccessful on the merits, the Court will overrule McDaniels’s Objection

and Adopt the R&R as to exhaustion.

       B. Confrontation Clause

       Next, McDaniels argues that the Magistrate Judge erred in not finding that the

admission of D.K.’s statement to D.M. that, “he felt really good, that he had just met with

his drug dealer in their room, and that he had done heroin” was a violation of the

Confrontation Clause.

       Under the Confrontation Clause, a defendant has the right to confront and cross-

examine witnesses that testify against him. Davis v. Washington, 547 U.S. 813, 823

(2006). However, the Confrontation Clause only applies to out-of-court statements when

they are “testimonial” in nature. Crawford v. Washington, 541 U.S. 36, 50-52 (2004).

While there is no bright line test to determine whether a statement is testimonial, courts

look to whether the statement was uttered for the “primary purpose of creating

evidence” to potentially be used later in prosecution, and “must consider all of the

relevant circumstances,” including the formality of the situation, when making such a

determination. Ohio v. Clark, 576 U.S. 237 (2015). Under the primary purpose test,


                                                7
     CASE 0:18-cv-02631-JRT-KMM Document 23 Filed 06/08/20 Page 8 of 11



statements to individuals who are not law enforcement are less likely to be considered

testimonial. Id. Even when statements are made to law enforcement, statements are

nontestimonial when the primary purpose is to assist in an ongoing emergency; on the

other hand, statements are testimonial when “the primary purpose of the interrogation

is to establish or prove past events potentially relevant to later criminal prosecution.” Id.

       McDaniels argues that because D.K. and D.M. lived in a drug rehabilitation setting,

where they had pledged to report each other for drug use, their conversation should be

considered testimonial.     Construing this theory broadly, the Court does not find the

statement testimonial.      The record indicates that D.M. and D.K. had an informal

relationship, that they regularly drank alcohol and did not report each other for violations,

and that the primary purpose of D.M.’s question to D.K. was not to develop a record for

future legal action but instead was a question of sincere concern.

       As such, the Court will overrule McDaniels’s Objections and adopt the R&R as to

the Confrontation Clause.

       C. Due Process Clause

       Finally, McDaniels argues that the Magistrate Judge erred in not finding that

admission of D.K.’s statement violated the Due Process Clause. D.K.’s statement was

admitted under the residual hearsay exception found at Minn. R. Evid. 807. Rule 807

allows admission of hearsay statements “not specifically covered by rule 803 or 804 but

having equivalent circumstantial guarantees of trustworthiness.” State v. Griffin, 834


                                                 8
       CASE 0:18-cv-02631-JRT-KMM Document 23 Filed 06/08/20 Page 9 of 11



N.W.2d 688, 693 (Minn. 2013).         “When determining whether the statement has

“‘equivalent circumstantial guarantees of trustworthiness,’ a district court uses a ‘totality

of the circumstances test.’” Id. The trial court found that D.K.’s statement met this bar.

        McDaniels argues that to the extent that the “trustworthiness” prong was

supported by reference to evidence of McDaniels prior convictions, it was in error.

However, because the Court has already determined that the admission of McDaniels

prior convictions was not erroneous, this argument fails. Furthermore, as the Magistrate

Judge noted in the R&R, “the appellate court explicitly considered several factors,

including D.K.’s lack of suspicious purpose in making the statement, the friendly

relationship between D.K. and D.M., to whom he made the statement, the voluntariness

of the statement, D.K.’s direct knowledge of the subject matter, and D.K.’s physical and

mental condition when he made the statement, which corroborated what he described.”

R&R at 7.

        Thus, the Court will overrule McDaniels’s Objections and adopt the R&R as to the

due process issue.


III.    CERTIFICATE OF APPEALABILITY

        The Court may grant a Certificate of Appealability only if the petitioner has made

a substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The

petitioner must show that the issues are debatable among reasonable jurists, that a court

could resolve the issues differently, or that the issues deserve further proceedings.


                                                 9
    CASE 0:18-cv-02631-JRT-KMM Document 23 Filed 06/08/20 Page 10 of 11



Flieger v. Delo, 16 F.3d 878, 882–83 (8th Cir. 1994). For purposes of appeal under 28

U.S.C. § 2253, the Court finds that McDaniels has not shown that reasonable jurists would

find the issues raised in McDaniels’s habeas petition debatable, that some other court

would resolve the issues differently, or that the issues deserve further proceedings. The

Court therefore declines to grant a Certificate of Appealability in this case.


                                       CONCLUSION

       Because McDaniels’s claims are barred for lack of exhaustion, because D.K.’s

statement was nontestimonial, and because evidence of McDaniels’s prior drug

convictions was admissible, the Court will overrule McDaniels’s objections, adopt the

Magistrate Judge’s R&R, and deny McDaniels’s Petition for Habeas Corpus.


                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein,

McDaniels’s Objections to the R&R [Docket No. 20] are OVERRULED and the Magistrate

Judge’s Report and Recommendation [Docket No. 19] is ADOPTED. Accordingly, IT IS

HEREBY ORDERED that:

       1.     McDaniels’s Petition for a Writ of Habeas Corpus [Docket No. 1] is DENIED.

       2.     The Court does not grant a Certification of Appealability under 28 U.S.C. §

2253(c)(2).

       LET JUDGMENT BE ENTERED ACCORDINGLY.



                                                10
    CASE 0:18-cv-02631-JRT-KMM Document 23 Filed 06/08/20 Page 11 of 11




DATED: June 8, 2020                   ________                       ______
at Minneapolis, Minnesota.                      JOHN R. TUNHEIM
                                                    Chief Judge
                                            United States District Court




                                       11
